            Case 1:19-cv-00945-RDM Document 28 Filed 06/26/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                     )
 NILAB RAHYAR TOLTON, et al.,                        )
                                                     )
                 Plaintiffs,                         )
                                                     )           Civ. No. 1:19-00945 (RDM)
 v.                                                  )
                                                     )
 JONES DAY,                                          )           JOINT STATUS REPORT
                                                     )
                 Defendant.                          )
                                                     )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s May 30, 2019 Minute Order, counsel for Plaintiffs Nilab Rahyar

Tolton, et al. and Defendant Jones Day (collectively, the “Parties”) met and conferred and hereby

submit the following Joint Status Report.

I.     PROCEDURAL HISTORY

       1.       Plaintiffs Nilab Rahyar Tolton, Andrea Mazingo, and Jane Does 1–4 filed their ex

parte motion to file their Complaint and proceed under pseudonyms on April 3, 2019. (ECF 1.)

       2.       That same day, Chief Judge Beryl A. Howell issued an order granting the Jane Doe

Plaintiffs’ motion. (ECF 2.)

       3.       On April 9, 2019, the Court entered a minute order granting the Jane Doe Plaintiffs

permission to proceed pseudonymously until the filing of an Answer by Defendant.

       4.       On May 20, 2019, Jones Day filed a motion to compel compliance with Federal

Rule 10(a), (ECF 12), to which the Jane Doe Plaintiffs filed an opposition on May 23, 2019, (ECF

14). This Court ordered a hearing and Jones Day filed a Reply on May 24, 2019 (ECF 15).




                                                 1
             Case 1:19-cv-00945-RDM Document 28 Filed 06/26/19 Page 2 of 4



        5.       After a hearing on this motion on May 30, 2019, the Court entered a minute order,

                 a.     modifying its April 9, 2019 minute order,

                 b.     ordering Jane Does 3 and 4 to provide additional evidence, if any, in support

of their pseudonymity by filing supplemental declarations on or before June 12, 2019, and ordering

Jane Does 1 and 2 to do so on or before June 19, 2019, and

                 c.     ordering the parties to meet and confer and submit a joint status report, on

or before June 19, 2019, proposing a schedule for filing an Amended Complaint, if any.

        6.       The Parties thereafter met and conferred and proposed a schedule for filing an

Amended Complaint and further motions practice on pseudonymity, which was approved by the

Court on June 12, 2019.

        7.       On June 17, 2019, Jane Doe 4 filed a motion seeking to proceed under pseudonym

for three months further. (ECF 20). Jones Day’s opposition is due on June 27, 2019, and Jane Doe

4’s reply, if any, is due on July 3, 2019.

        8.       Plaintiffs filed an Amended Complaint on June 24, 2019. (ECF 27). In the

Amended Complaint, Nilab Rahyar Tolton and Andrea Mazingo remain named plaintiffs, Jane

Does 1-3 elected to proceed under their own names (Meredith Williams, Saira Draper, and Jacyln

Stahl, respectively), and an additional plaintiff was named (Katrina Henderson). As noted above,

Jane Doe 4 has moved to proceed under pseudonym for three months further, and that motion will

be fully briefed by July 3, 2019. Jones Day’s Answer to the Amended Complaint is due July 27,

2019.

II.     CLASS CERTIFICATION DISCOVERY AND BRIEFING

        9.       The Parties continue to meet and confer regarding discovery, including proposals

for bifurcating class and merits discovery and the proper scope of each. The parties have also

discussed potentially expediting certain discovery, recognizing that service of discovery may not
                                                  2
         Case 1:19-cv-00945-RDM Document 28 Filed 06/26/19 Page 3 of 4



be effectuated prior to the filing of Defendant’s Answer. See L.R. 16(3)(b). The Parties will work

in good faith to resolve any disputed issues concerning the scope of discovery before seeking

resolution from the Court. In the event the Parties are unable to agree on the appropriate scope of

discovery, the Parties will litigate the issue(s) in accordance with Federal Rule of Civil Procedure

26 and Local Civil Rule 26.2, as contemplated in the Court’s Standing Order in Civil Cases, § 13

(Discovery Disputes). (ECF 7).

       10.     The Parties also met and conferred in an effort to reach agreement on a schedule

for class certification briefing. The Parties agree to the following extension of the deadline and

accompanying briefing schedule for Plaintiffs’ class certification motion (currently due on July 2,

2019 per Local Civil Rule 23.1):

               a.      Plaintiffs’ motion for class certification: 90 days from the later of: (i) the

       date Jones Day files its Answer to Plaintiffs’ Amended Complaint; and (ii) the date on

       which the Court rules or the parties reach agreement concerning the scope of pre-class

       certification discovery;

               b.      Defendant’s opposition to Plaintiffs’ motion for class certification: 30 days

       from the date Plaintiffs’ class certification motion is filed; and

               c.      Plaintiffs’ reply in support of their motion for class certification: 14 days

       from the date Defendant’s opposition is filed.



                                         Respectfully Submitted,

Date: June 26, 2019

                                          /s/ Deborah K. Marcuse
                                          Deborah K. Marcuse (D.C. Bar No. 995380)
                                          SANFORD HEISLER SHARP, LLP
                                          111 S. Calvert Street, Ste. 1950

                                                  3
Case 1:19-cv-00945-RDM Document 28 Filed 06/26/19 Page 4 of 4



                        Baltimore, MD 21202
                        Telephone: (410) 834-7415
                        Facsimile: (410) 834-7425
                        dmarcuse@sanfordheisler.com

                        David W. Sanford (DC Bar No. 457933)
                        Russell L. Kornblith (pro hac vice granted)
                        SANFORD HEISLER SHARP, LLP
                        1350 Avenue of the Americas, 31st Fl.
                        New York, NY 10019
                        Telephone: (646) 402-5650
                        Facsimile: (646) 402-5651
                        dsanford@sanfordheisler.com
                        rkornblith@sanfordheisler.com

                        Attorneys for Plaintiffs, the Proposed
                        Classes, and the Proposed Collective

                        /s/ Mary Ellen Powers
                        Mary Ellen Powers (Bar No. 334045)
                        Beth Heifetz (Bar No. 417199)
                        JONES DAY
                        51 Louisiana Avenue NW
                        Washington, DC 20001
                        Phone: (202) 879-3939

                        Terri L. Chase (pro hac vice granted)
                        JONES DAY
                        250 Vesey Street
                        New York, NY 10281
                        Phone: (212) 326-3939

                        Attorneys for Defendant




                              4
